Citation Nr: 0948178	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 
1963, followed by service in the Army Reserves and Utah Air 
National Guard until 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO). 

A claim for service connection for tinnitus was filed 
concurrently with the claim for bilateral hearing loss that 
is currently before the Board.  Though the claim for service 
connection for tinnitus was initially denied, service 
connection was eventually granted in a June 2008 rating 
decision.  As that decision is considered a full grant of the 
benefits sought on appeal, the single issue of service 
connection for bilateral hearing loss is properly before the 
Board.  

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in September 
2009.


FINDING OF FACT

The Veteran's bilateral hearing loss is not causally related 
to active service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 
1113, 1131, 1153, 1154, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for a disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA), or an injury incurred in or aggravated 
while performing inactive duty training (INACDUTRA).  See 38 
U.S.C.A. §§ 101(24), 106, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
Veteran's service; sensorineural hearing loss is one of the 
chronic conditions subject to this presumption.  38 C.F.R. 
§§ 3.307, 3.309(a).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for bilateral 
hearing loss.  He contends that his in-service noise exposure 
has led to his current levels of hearing loss.  His claim 
must be denied, however, as the probative medical evidence in 
the file does not establish a nexus between his active duty 
service and his current disability.

First, the Board acknowledges that the Veteran was exposed to 
noise during service.  Though the Veteran had active duty 
service from May 1963 to November 1963, he remained a member 
of the Army Reserves and the Utah Air National Guard until 
1980.  During periods of ACDUTRA and INACDUTRA, the Veteran 
frequently was exposed to noise from artillery and 
helicopters.  In his September 2009 hearing, the Veteran 
described wearing his helmet and earphones while on 
helicopters, but not otherwise being afforded ear protection.  

The Board further acknowledges that the Veteran currently 
suffers from bilateral hearing loss.  Results of a VA 
audiogram performed in January 2009 show a compensable level 
of hearing loss under 38 C.F.R. § 3.385.  Further, a July 
2008 record from the Allina Medical Clinic reflects that the 
Veteran was diagnosed as suffering from moderate to severe 
bilateral sensorineural hearing loss.  

The only question thus remaining is whether there is a nexus 
between the Veteran's active service noise exposure and his 
current hearing loss.  Two opposing opinions on this issue 
have been associated with the claims file.  

First, the Veteran underwent a VA audio examination in March 
2008.  The examiner reviewed the Veteran's claims file and 
took the Veteran's medical history.  The Veteran reported no 
post-service occupational noise exposure, but did mention 
that he hunted recreationally.  The examiner did not record 
the findings of her audiometric examination of the Veteran, 
as she stated that the Veteran's responses were inconsistent 
and unreliable.  The examiner wrote that the Veteran's actual 
communication ability was much better than his responses 
during testing.  

Importantly, the VA examiner offered a negative opinion as to 
whether there was a nexus between the Veteran's current 
bilateral hearing loss and his in-service noise exposure.  
The examiner noted that the Veteran's file contained an 
audiogram from November 1979, shortly before the Veteran's 
service with the Utah Air National Guard ended.  As this 
audiogram did not show a pattern of hearing loss sufficient 
for VA compensation, the examiner opined that the Veteran's 
hearing loss was not caused by any in-service noise exposure.  

This opinion is contrasted with that of the Veteran's private 
doctor in July 2008.  In that opinion, Dr. Mark Mount wrote 
that the Veteran's hearing loss and tinnitus were undoubtedly 
due to noise exposure in the military.  Dr. Mount took a 
short medical history from the Veteran and provided him with 
an audio examination.  

After the Veteran submitted this private audio examination to 
the RO, the VA examiner offered an addendum to her opinion.  
In this September 2008 addendum, the examiner found 
inconsistencies in the Veteran's private audiogram.  The 
examiner noted that the Veteran's speech recognition was much 
better than what would be expected given his puretone 
threshold losses.  The examiner concluded by reiterating her 
view that the Veteran's current bilateral hearing loss is not 
related to service.  

When there is an apparent difference of medical opinion, it 
is the Board's responsibility to weigh the credibility of the 
evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992)).  In assessing medical evidence, whether a physician 
provides a basis for his medical opinion goes to the weight 
or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

The Board assigns little weight to Dr. Mount's conclusion.  
Though Dr. Mount took a short medical history from the 
Veteran, he did not review the Veteran's claims file or 
service treatment records before forming his opinion.  Most 
importantly, Dr. Mount's opinion is only one sentence long, 
providing no basis for his conclusion or showing how he 
arrived at it.  

The Board finds the opinion of the VA examiner to be 
credible, as it contains greater indicia of reliability.  The 
examiner reviewed the Veteran's medical history and his 
claims file.  The examiner offered a basis for her opinion, 
stating that the Veteran's normal audiogram before leaving 
the National Guard is probative of the fact that his current 
hearing loss is not related to his active duty service.  

The Veteran testified in a Travel Board hearing in September 
2009.  The Veteran described his in-service noise exposure, 
stating that he was exposed to both artillery and helicopter 
engine noise.  Though he wore a helmet and earphones, the 
Veteran stated that these did little to block out the noise.  
The Veteran stated that his hearing difficulty started in the 
early 1970s.  The Veteran and his representative criticized 
the November 1979 audio examination he was given shortly 
before leaving the Army Reserves, stating that it was 
unreliable.  After leaving the Army Reserves, the Veteran 
worked for both Honeywell and McDonnell Douglas.  Though he 
worked in various capacities at air force bases and around 
planes, the Veteran stated that he worked in offices and was 
not exposed to occupational noise.  

Though the Veteran is certainly competent to testify as to 
his history of noise exposure, the Board does not find him to 
be credible on this issue.  Medical records associated with 
the claims file show inconsistencies between the Veteran's 
testimony and past statements.  

At his September 2009 hearing, the Veteran stated that he was 
not exposed to occupational noise.  In an April 2004 record 
from the Allina Clinic record submitted by the Veteran, the 
Veteran described a long history of post-service occupational 
noise exposure.  The Veteran stated that he was exposed to 
fans and blowers without any ear protection, but he did not 
tell this private physician of any in-service noise exposure.  
In both his Travel Board hearing and VA audio examination, 
the Veteran explicitly denied post-service occupational noise 
exposure.  

Further, in his Travel Board hearing, the Veteran stated that 
his hearing loss began in the early 1970s.  In a November 
1979 self report of medical history, however, the Veteran did 
not state that he suffered from hearing loss or ear, nose, or 
throat trouble, though he did report other problems from 
which he was suffering.  The Veteran's failure to report any 
hearing loss when he reported other problems does not support 
his testimony that his hearing loss began in the early 1970s.  

The Veteran criticized the November 1979 audiogram relied 
upon by the VA examiner to form her negative nexus opinion as 
unreliable.  But when that audiogram is read in concert with 
the Veteran's own report of not suffering from hearing loss, 
it lends greater credibility to the 1979 audio examination.  

The Veteran also submitted a September 2009 letter from his 
spouse.  His spouse described the Veteran's hearing loss, 
stating that she first noticed problems with his hearing in 
the early 1970s.  Today, she reports that the Veteran has 
difficulty hearing in many different situations, especially 
in crowds and when background noise is present.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran's wife that his hearing loss is service 
related.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). 

Hearing loss, however, requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  To the extent 
that the Veteran's wife speaks to the diagnosis and causation 
of his bilateral hearing loss, the Board finds that she is 
not competent to do so and will not consider her testimony 
for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Also, in making its decision, the Board may consider the 
length of the period following service where the Veteran did 
not report the symptoms being complained of in the present 
issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 
2000).  Here, the Veteran did not file for service connection 
for his bilateral hearing loss until almost thirty years 
after he completed his National Guard service.  The Board 
finds this almost three decade lag to be suggestive of the 
fact that his current hearing loss is not related to his 
active duty service.  

Because the Veteran's bilateral hearing loss is not causally 
related to active service, the Board concludes that the 
Veteran's bilateral hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 
1113, 1131, 1153, 1154, 5103, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
the Veteran's service treatment records.  He further 
requested and testified at a Travel Board hearing.  

The Veteran was afforded a VA compensation and pension 
examination relevant to his claim.  In his September 2009 
hearing, both the Veteran and his representative criticized 
the examination.  Specifically, both stated that the examiner 
should not have interpreted the Veteran's poor word 
recognition and inability to understand the examination not 
as evidence that the Veteran was being deceitful, but rather 
as evidence of the Veteran's bilateral hearing loss.  

Pursuant to VA regulations, if a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009).  Here, however, 
as the Board is conceding that the Veteran currently suffers 
from bilateral hearing loss, the fact that the VA examiner 
did not record the results of her examination is ultimately 
immaterial.  More important than the examination is the 
opinion that the examiner offered regarding the etiology of 
the Veteran's hearing loss, finding that his current 
bilateral hearing loss is not related to his service.  This 
opinion was not based on any findings made in the 
examination, but instead was based on a complete review of 
the Veteran's claims file, including his service treatment 
records and his post-service VA and private medical 
treatment.  After reviewing more private medical records, the 
examiner provided an addendum to her opinion in September 
2008.  The Board thus finds that the examination and these 
opinions are adequate for the purposes of this appeal.  

Also at his hearing, the Veteran mentioned many outstanding 
medical records that he contends would serve to bolster his 
claim.  Despite being notified of his ability to do so, the 
Veteran has not submitted these records, nor has he provided 
VA with releases to obtain them on his behalf.  The Board 
notes that the VA's duty to assist is not a one-way street, 
and a Veteran cannot wait for assistance when he has 
information essential to the adjudication of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


